IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

DERRICK SUGGS,
P . . CIVIL ACTION
etltl°ner» No. 16-6092
v.
UNITED STATES OF AMERICA CRIM]NAL ACTION
NO. 14-349-2
Respondent.
wm
Slomsky, J. November 20, 2018

I. INTRODUCTION

Before the Court is Petitioner Derrick Suggs’ pr_o §_e_ Motion to Vacate, Set Aside, or
Correct Sentence pursuant to 28 U.S.C. § 2255, alleging two violations of his Sixth Amendment
right to effective assistance of counsel. (Doc. No. 175.)

On April 2, 2015, pursuant to a guilty plea agreement, Petitioner Derrick Suggs pled
guilty to the following criminal acts: (l) one count of conspiracy to distribute a controlled
substance in violation of 21 U.S.C. § 846; and (2) eight counts of distribution of controlled
substances and aiding and abetting the distribution of controlled substances in violation of 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (Doc. No. 18.) Pursuant to Federal Rule of Criminal
Procedure ll(c)(l)(C), Petitioner and the Government stipulated to an agreed upon sentence of
120 months’ imprisonment, three years supervised release, a fine to be determined by the Court,
and a special assessment of $900. (_Id¢) On July 21, 2015, the Court accepted the parties’
recommendation and sentenced Petitioner to 120 months’ imprisonment, three years supervised
release, and to pay a fine of $2,000 and a special assessment of $900. (Doc. No. 139.) Petitioner

did not file a Notice of Appeal.

On December 15, 2016, Petitioner filed the instant § 2255 Motion. (Doc. No. 175.) In
his Motion, Petitioner first argues that his trial counsel was ineffective for failing to investigate
his prior state court convictions.] (Li at 4.) He contends that insufficient evidence supported
these convictions, and that if his trial counsel had investigated them and presented his findings to
this Court, he would have received a significantly lower sentence in this case. (Ld.) Second,
Petitioner claims that his trial counsel was ineffective for failing to advise him that the Court was
required to inform him that he had a right under 21 U.S.C. § 85l(b), a sentencing enhancement
provision, to challenge the validity of his state court convictions before sentencing (l_d_. at 5.)

On December 19, 2016, the Court ordered the Government to respond to Petitioner’s
Motion. (Doc. No. 176.) On August 24, 2017, the Government filed a Response in Opposition
to the Motion. (Doc. No. 185.) The Court did not hold an evidentiary hearing.2

Petitioner’s § 2255 Motion is now ripe for decision. For reasons that follow, the Court
will deny Petitioner’s § 2255 Motion (Doc. No. 175) and will not issue a certificate of

appealability

 

‘ ln his Motion, Petitioner repeatedly contends that the Probation Oflice used his prior state

court convictions to calculate his federal sentencing guideline range. (Doc. No. 175 at 4, 5,
ll, 13~15.) But according to the Pre-Sentence Report (“PSI”), the Probation Officer only
considered one prior state court conviction in determining his Criminal History Category.
(Doc. No. 185 at 10.)

A district court is given discretion in deciding whether to hold an evidentiary hearing on a §
2255 motion. _S_g Gov’t of the Vi;gin Islands v. Forte. 865 F.2d 59, 62 (3d Cir. 1989). When
exercising this discretion, the court must decide whether the claims, if proven, would entitle
him to relief and then consider whether an evidentiary hearing is necessary to determine the
truth of the allegations gee Gov’t of the Virgin Islands v. Weatherwax, 20 F.3d 572, 574 (3d
Cir. 1994). Here, an evidentiary hearing is not warranted because the “motion, files, and
records, ‘show conclusively that the movant is not entitled to relief.”’ United States v.
Nahodil, 36 F.3d 323, 326 (3d Cir. 1994) (quoting United States v. Day, 969 F.2d 39, 41-42
(3d Cir. 1992)).

II. BACKGROUND

From March 2011 to October 2012, Petitioner Derrick Suggs and co-conspirators Monica
Harrison, Gregory Scales, Asha Webb, and Commarty Ferguson devised and executed a scheme
to fill fraudulent Oxycodone prescriptions and then resell the pills on the streets of Philadelphia
(Doc. No. 185 at 3.) In or around March 2011, Monica Harrison, an employee of Dr. William
Burch, started filling out prescriptions for Oxycodone using Dr. Burch’s prescription pads
without his consent. (I_d.) When writing out the prescriptions, Harrison used the names and
dates of birth of individuals who were not patients of Dr. Burch (“pseudo-patients”). She then
delivered the fraudulent prescriptions to the other co-conspirators. (I_d. at 3-4.)

Next, the co-conspirators distributed the fraudulent prescriptions to pseudo-patients,
provided them with cash to pay for the pills, and drove them to various pharmacies in
Philadelphia to fill the prescriptions (Li at 4.) When the pharmacists called Dr. Burch’s office
to verify the prescriptions, Harrison lied to the pharmacists and told them that the prescriptions
were valid. (I_d.) After filling the prescriptions, the pseudo-patients handed the Oxycodone over
to the co~conspirators. (I_d_.)

The co-conspirators then delivered the Oxycodone to Petitioner Suggs, who then resold
the pills on the street for a profit. (I_Q) At one point, Harrison was no longer able to access Dr.
Burch’s prescription pads and the co-conspirators began creating counterfeit prescriptions to give
to pseudo-patients. (I_d. at 5.) During the conspiracy, over 80 pseudo-patients made over 500
trips to Philadelphia pharmacies and filled prescriptions for approximately 111,540 Oxycodone
pills, which Petitioner ultimately sold on the streets. (ld_._ at 5-6.)

On July 9, 2014, a grand jury in the Eastem District of` Pennsylvania returned a
superseding indictment charging Petitioner Derrick Suggs, Monica Harrison, Gregory Scales,

and Asha Webb with conspiracy to distribute controlled substances in violation of 21 U.S.C. §

3

846; distribution of controlled substances and aiding and abetting the distribution of controlled
substances in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; and acquiring a controlled
substance by fraud and aiding and abetting in violation of 21 U.S.C. § 843(a)(3) and 18 U.S.C. §
2. (Doc.No. l.)

As noted above, on April 2, 2015 Petitioner pled guilty to one count of conspiracy to
distribute a controlled substance in violation of 21 U.S.C. § 846 and eight counts of distribution
of controlled substances and aiding and abetting the distribution of controlled substances in
violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. (Doc. No. 18.) On July 21, 2015, the
Court accepted the parties’ sentencing recommendation made pursuant to Federal Rule of
Criminal Procedure ll(c)(l)(C) and sentenced Petitioner to 120 months’ imprisonment, three
years supervised release, and to pay a fine of $2,000 and a special assessment of $900. (Doc.
No. 139.) As noted, Petitioner did not file a Notice of Appeal.

III. STANDARD OF REVIEW

Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a district
court may vacate a prisoner’s sentence if it finds that the “judgment was rendered without
jurisdiction, or that the sentence imposed was not authorized by law or otherwise open to
collateral attack, or that there has been such a denial or infringement of the constitutional rights
of the [defendant] as to render the judgment vulnerable to collateral attack.” 28 U.S.C. §
2255(b). Section 2255 does not provide habeas petitioners with a panacea for all alleged trial or

sentencing errors. United States v. Howard, No. 11-6352, 2013 WL 5924876, at *2 (E.D. Pa.

 

Nov. 5, 2013). Instead, “[h]abeas relief is generally available only to protect against a
fundamental defect which inherently results in a complete miscarriage of justice or an omission
inconsistent with the rudimentary demands of fair procedure.” United States v. DeLuca. 889

F.2d 503, 506 (3d Cir. 1989).

The petitioner bears the burden of proving that his conviction is illegal. United States v.
M, 394 F.3d 182, 189 (3d Cir. 2005). Further, a petitioner “must clear a significantly higher
hurdle than would exist on direct appeal” to obtain relief. § United States v. Clea_ry, 46 F.3d
307, 310 (3d Cir. 1995) (quoting United States v. Frady, 456 U.S. 152, 166 (1982)).

IV. ANALYSIS

In the Motion, Petitioner advances two grounds for relief based on ineffective assistance
of counsel. First, he argues that his trial counsel was ineffective for failing to investigate his
prior state court convictions. (Doc. No. 175 at 4.) He contends that insufficient evidence
supported those convictions, and that had his trial counsel discovered this fact through
investigation and then presented it to the Court, he would have received a significantly lower
sentence. (lg) Second, he claims that his trial counsel was ineffective for failing to advise him
that the Court was required to inform him that he had a right to challenge the validity of his state
court convictions before sentencing under 21 U.S.C § 851(b), the sentencing enhancement
statute. (I_d. at 5.) Both claims lack merit.

Additionally, Petitioner contends that AEDPA’s one-year statute of limitations does not
bar his § 2255 Motion, despite his having filed it almost six months past the deadline.
Specifically, he contends that his actual innocence of his prior state court convictions allows the
Court to override the one-year period. (Doc. No. 175 at 12.) For the reasons discussed Ma, his
claims are unconvincing

A. Petitioner’s Ineffective Assistance of Counsel Claims Lack Merit

In evaluating a petitioner’s claims of ineffective assistance of counsel in violation of the

Sixth Amendment, a court must apply the two-prong test articulated by the Supreme Court in

Strickland v. Washington, 466 U.S. 668 (1984). Under this test, trial counsel is presumed to have

acted effectively unless Petitioner establishes that: (l) defense counsel’s performance was
deficient, and (2) the deficient performance prejudiced Petitioner. Lc_l_. at 688, 694.

Under the first prong, Petitioner must demonstrate that defense counsel fell short of
“reasonably effective assistance” by overcoming the presumption that defense counsel’s
decisions were “sound trial strategy.” I_cL at 686. The appropriate measure of attorney
performance is reasonableness under prevailing professional norms lg There exists a strong
presumption that counsel rendered adequate assistance to his client and that all significant
decisions were made while exercising reasonable professional judgment lg

Under the second prong, Petitioner must establish “that there is a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Ld. at 687. In Strickland, the Court explained that a reasonable probability is a
probability sufficient to undermine confidence in the ultimate outcome. § at 694. Essentially, a
petitioner must show that defense counsel’s alleged error caused more than just some
conceivable effect on the outcome of the proceeding Ld. at 693.

“A court need not first determine whether counsel’s performance was deficient before
examining the prejudice suffered by the defendant as a result of the alleged deficiencies If it is
easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, that
course should be followed.” LCL at 668. Because a court “must indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance,” the court’s
scrutiny of counsel’s performance “must be highly deferential.” I_d. at 689.

1. Trial Counsel’s Alleged Failure to Investigate Petitioner’s State Court
Convictions

First, Petitioner contends that his trial counsel was ineffective for failing to investigate

the validity of his state court convictions ln particular, he alleges:

Had counsel conducted said investigation, he would have discovered that counsel
in both of the prior state convictions were ineffective because under state law the
evidence was insufficient to support them. Had counsel himself undertaken the
vacatur of said convictions, they could not have been used to enhance petitioner’s
federal sentence and he would have received a significantly lower sentence.

(Doc. No. 175 at 4.) Petitioner contends that he was significantly prejudiced by trial counsel’s
failure to investigate his state court convictions and that but for these “invalid” convictions, he
would have been subject to a sentence of 60 to 78 months’ imprisonment instead of 120 months
(Li at 13.) The Court disagrees
Here, Petitioner pled guilty pursuant to a written plea agreement Under F ederal Rule of
Criminal Procedure ll(c)(l)(C), the plea agreement may specify that an attorney for the
government will “agree that a specific sentence or sentencing range is the appropriate disposition
of the case, or that a particular provision of the Sentencing Guidelines, or policy statement, or
sentencing factor does not apply . . . .” Fed. R. Crim. P. ll(c)(l)(C), Using this Rule, Petitioner
and the Government stipulated to the following:
The parties agree that this plea agreement is made pursuant to Federal Rule of
Criminal Procedure ll(c)(l)(C) and that the following specific sentence is the
appropriate disposition of this cases 120 months’ imprisonment, 3 years of
supervised release, a fine in an amount fixed by the Court, and a $900 special
assessment.
(Doc. No. 118 jj 4.) Petitioner further agreed to the following stipulation:
The parties agree and stipulate that, 63,480 lOmg Oxycodone tablets, and 46,710
30mg Oxycodone tablets, for a total of 110,190 Oxycodone tablets, were
distributed in furtherance of the criminal activity jointly undertaken by the
defendant and co-conspirators; this amount was within the scope of the
defendant’s agreement; this amount was reasonably foreseeable to the defendant
in connection with the conspiracy; and the defendant’s Guideline range should be

calculated based on this amount pursuant to U.S.S.G. § lBl .3

(I_C.l_- ‘ll 93-)

Based on these stipulations the U.S. Probation Officer calculated Petitioner’s base
offense level under the federal Sentencing Guidelines. Pursuant to U.S.S.G. §§ 2D1.1(a)(5) and
(c)(3), the Probation Office properly determined that Petitioner’s base offense level was 34
because he distributed and aided and abetted the distribution of 110,910 Oxycodone tablets
which contained approximately 2036.1 grams of Oxycodone. (Doc. No. 185 at 10.) Because
Petitioner was the organizer/leader of a scheme that involved five or more participants the
Probation Officer added four (4) offense levels, resulting in an offense level of 38. (@) Finally,
under U.S.S.G. § 3El.l(a), the Probation Officer reduced the offense level by three (3) levels
because Petitioner accepted responsibility by pleading guilty. (I_d_.) As such, Petitioner’s total
adjusted offense level was 35. (M)

The Probation Officer next examined Petitioner’s criminal history score to determine his
Criminal History Category. Although Petitioner repeatedly claims that the Probation Officer
considered multiple prior state court convictions (Doc. No. 175 at 4, 5, ll, 13-15), Petitioner was
only given one (l) point for his 2001 conviction for criminal conspiracy in the Court of Common
Pleas of Delaware County. (L) Accordingly, Criminal History Category I, the lowest category,
applied to Petitioner. (L) At an offense level of 35 and a Criminal History Category of I,
Petitioner’s recommended range under the federal Sentencing Guidelines was 168 to 210
months (ld_. at 10.) This was the guideline range found by the Court at sentencing

Here, Petitioner argues that had his trial counsel discovered that his state court conviction

was invalid because it was based on insufficient evidence, he would have fallen into a lower

Criminal History Category, and his sentencing range would have been 60 to 78 months3 (Doc.
No. 175 at 13.) But with a criminal history score of one (1), Petitioner already fell into the
lowest Criminal History Category. Even if his state court conviction was invalid and not
considered by this Court, he would still remain within Criminal History Category I and be
subject to a guideline sentence of 168 to 210 months imprisonment As such, Petitioner’s state
court conviction did not enhance his sentence and trial counsel’s failure to investigate the
conviction did not prejudice him.

In any event, even if the state court conviction was used to enhance Petitioner’s federal
sentence, Petitioner cannot assert the alleged invalidity of that conviction to challenge his
sentence under the § 2255. In Custis v. United States, the Supreme Court held that on direct
review “a defendant in a federal sentencing proceeding may [not] collaterally attack the validity
of previous state convictions that are used to enhance his sentence.” 511 U.S. 485, 487 (1994).
Daniels v. United States extended this rule to federal habeas proceedings 532 U.S. 374, 376
(2001). In _Qa_n_ie_ls, the petitioner filed a § 2255 motion to vacate his federal sentence, alleging
that two of his prior state convictions were unconstitutional because they were based on guilty
pleas that were not knowing and voluntary and because one conviction was the product of
ineffective assistance of counsel. Ld. at 377. The Supreme Court affirmed the lower courts’
denial of the motion, holding that “[i]f . . . a prior conviction used to enhance a federal sentence
is no longer open to direct or collateral attack in its own right because the defendant failed to

pursue those remedies while they were available (or because the defendant did so

 

3 Petitioner does not describe how he arrived at the sentencing range of 60 to 78 months He

merely states, without explanation, that “Petitioner was substantially prejudiced as a result of
his counsel’s omissions because, but for the invalid state convictions, he would have been
subject to a sentence of 60-78 months instead of the 120 month sentence he received.” (Doc.
No. 175 at 13.)

unsuccessfully), then that defendant . . . may not collaterally attack his prior conviction through a
motion under § 2255.” l_d_. at 382.

Dan_iels recognized two possible exceptions to this rule. First, “defendants may challenge
the prior conviction where there was a failure to appoint counsel in violation of the Sixth
Amendment, as set forth in Gideon v. Wainwright, 372 U.S. 335 (1963).” Drake v. I.N.S., 330
F.3d 600, 605 (3d Cir. 2003). Second, the Court “suggested but expressly chose not to define, an
exception in ‘rare cases in which no channel of review was actually available to a defendant with

respect to a prior conviction, due to no fault of his own.”’ Ld. (quoting Daniels, 532 U.S. at 383).

 

In this case, Petitioner’s 2001 state court conviction is “no longer open to direct or
collateral attack in its own right.”4 Further, his ineffective assistance of counsel claim does not
fall within either exception articulated by DLiels_. He does not claim that he lacked counsel in
his state court proceedings or that “no channel of review” was available to him to contest those
convictions Accordingly, even if this Court had used Petitioner’s state court conviction to
enhance his sentence, he still cannot challenge his federal sentence by attacking the validity of
his state court conviction.

2. Counsel’s Alleged F ailure to Advise Petitioner of His Rights
under 21 U.S.C. § 851(b)

Second, Petitioner asserts that his trial counsel was ineffective for failing to advise him
that the Court was required to inform him of his right to challenge his state court convictions at
sentencing. (Doc. No. 175 at 5.) Specifically, he claims:

Had counsel informed petitioner of said right, he would have done so and said
prior convictions almost certainly would have been invalidated on insufficiency of

 

4 ln 2001, Petitioner pled guilty to criminal conspiracy in the Delaware County Court of
Common Pleas He did not appeal his conviction or seek relief in federal court pursuant to 28
U.S.C. § 2254. The case is currently marked closed. Comm. v. Suggs, Crim. Docket No. CP-
23-CR-0005047-2000 (Del. Cty. Ct. Com. Pl. filed January 22, 2001).

10

the evidence/ineffective assistance of counsel grounds More importantly, said
priors could not have been used to enhance petitioner’s sentence,

(Ll_.) Again, Petitioner claims he should be resentenced within the range of 60 to 78 months
without describing how he calculated it. (L at 15.) To support his assertion, Petitioner relies on
21 U.S.C. § 851(b), which provides:

If the United States Attorney files an information under this section, the court

shall after conviction but before pronouncement of sentence inquire of the person

with respect to whom the information was filed whether he affirms or denies that

he has been previously convicted as alleged in the information, and shall inform

him that any challenge to a prior conviction which is not made before sentence is

imposed may not thereafter be raised to attack the sentence.
21 U.S.C. § 851(b).

Contrary to Petitioner’s contention, 21 U.S.C. § 851(b) does not apply here because the
Government did not file an information with the Court that sought to enhance his sentence due to
prior convictions Section 851(a)(1) provides that “[n]o person who stands convicted of an
offense under this part shall be sentenced to increased punishment by reason of one or more prior
convictions unless before trial, or before a plea of guilty, the United States Attorney files an
information with the court . . . stating in writing the previous convictions relied upon.” 21
U.S.C. § 851(a)(1). If the Government files an information seeking a sentencing enhancement
based on prior convictions, § 851(b) then requires the Court to ask whether the defendant affirms
or denies the prior convictions and “inform him that any challenge to a prior conviction which is
not made before sentence is imposed may not thereafter be raised to attack the sentence.” 21
U.S.C. § 851(b).

Here, the parties stipulated to a term of imprisonment that was 48 months below the

recommended range under the federal Sentencing Guidelines. (Doc. No. 118.) At no point in the

proceedings did the Government attempt to enhance Petitioner’s sentence based on his prior

11

conviction or file an information pursuant to § 851(a)(1). Accordingly, 21 U.S.C. § 851(b) does
not apply in this case and there was no need for trial counsel to advise Petitioner of his § 851(b)
rights Further, as noted above, Petitioner’s state court conviction did not actually enhance his
sentence. Accordingly, Petitioner was not prejudiced by trial counsel’s failure to refer him to the
provisions of § 851(b). Thus, both ineffective assistance of counsel claims lack merit.

B. Petitioner’s Claims are Time-Barred

There is another reason why Petitioner’s § 2255 Motion will be denied_it was untimely
filed. A petitioner must file a § 2255 motion within one year from “the date on which the
judgment of conviction becomes final.” § 2255(f)(1). In the Third Circuit, a “judgment of
conviction becomes fina ” within the meaning of § 2255 “on the later of (l) the date on which
the Supreme Court affirms the conviction and sentence on the merits or denies the defendant’s
timely filed petition for certiorari, or (2) the date on which the defendant’s time for filing a
timely petition for certiorari review expires.” Kapral v. United States, 166 F.3d 565, 577 (3d Cir.
1999). Where, as in this case, a defendant does not file a notice of appeal in the district court,
“his or her conviction and sentence become final, and the statute of limitation begins to run, on
the date on which the time for filing such an appeal expired.” I_d_. In a criminal case, a defendant
has fourteen (14) days to file a Notice of Appeal. Fed. R. App. P 4(b)(1)(A).

Here, the Court entered final judgment on July 22, 2015. (Doc. No. 139.) Petitioner did
not appeal his conviction or sentencing to the Court of Appeals. As a result, the judgment of
conviction became final and the one-year statute of limitations began to run fourteen (14) days
later, or on August 5, 2015. Thus, Petitioner had until August 5, 2016 to file a timely motion

under § 2255. But as noted previously, Petitioner did not file the instant § 2255 Motion until

12

December 15, 2016, nearly six months after the expiration of the one-year period. (Doc. No.
175.)

Petitioner acknowledges his failure to comply with the one-year statute of limitations but
contends that the Court should override the one-year period and reach the merits of his Motion
because “his actual innocence of the sentence imposed allows him through the gateway of an
otherwise procedurally defaulted claim.” (Doc. No. 175 at 12.) In particular, he argues that this
Court should have sentenced him to a lesser term of imprisonment because he is actually
innocent of the state court conviction that was relied on by his probation officer in calculating the
sentencing guidelines in the presentence report (I_d. at 12-15.)

The Supreme Court has explained that AEDPA’s statute of limitations is not
jurisdictional and “does not set forth ‘an inflexible rule requiring dismissal whenever’ its ‘clock
has run.”’ Holland v. Florida, 530 U.S. 631, 645 (2010) (quoting Day v. McDonough, 547 U.S.
198, 205 (2006)). Rather, the statute of limitations is subject to equitable tolling when
“principles of equity would make the rigid application of a limitation period unfair.” Miller v.
New Jersev State Dep’t of Corr., 145 F.3d 616, 618 (3d Cir. 1998). Generally, a petitioner
seeking equitable tolling must establish two elements: (1) that he has been pursuing his rights
diligently, and (2) that some extraordinary circumstance stood in his way. United States v.
M, 734 Fed. App’x. 153, 159 (3d Cir. 2018) (citing Pace v. DiGuglielmo, 544 U.S. 408,

418 (2005)).

13

Moreover, the Supreme Court has recognized other equitable ways that would override
AEDPA’s statute of limitations5 Specifically, the Supreme Court has held that a petitioner’s
“credible” and “compelling” claim of actual innocence may prove a “gateway” through
procedural barriers to federal habeas relief under 28 U.S.C. § 2254. §§ Schlup v. Delo, 513
U.S. 298, 324 (1995) (successive petitions); House v. Bell, 547 U.S. 518, 521-22 (2006) (state
procedural claims).

In 2013, the United States Supreme Court held that a state petitioner’s claim of “actual
innocence, if proved, serves as a gateway through which a petitioner may pass whether the
impediment is a procedural bar . . . or, as in this case, expiration of the statute of limitations.”
McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). In other words “a credible showing of actual
innocence may allow a prisoner to pursue his constitutional claims . . . on the merits”
notwithstanding the expiration of the statute of limitations ld_. at 392. The Supreme Court
cautioned, however, that a successful actual innocence plea is rare: “[A] petitioner does not meet
the threshold requirement unless he persuades the district court that, in light of the new evidence,
no juror, acting reasonably, would have voted to find him guilty beyond a reasonable doubt.” Ld.
at 386 (quoting M, 513 U.S. at 327).

Here, Petitioner has not met his burden of presenting evidence to show his actual
innocence of the one state court conviction used by the Probation Officer in calculating his
criminal history score. To establish actual innocence, a petitioner must show “that it is more

likely than not that no reasonable juror would have convicted him.” Schlup_, 513 U.S. 298, 327

 

5 In McQuiggin v. Perkins, the Supreme Court explained that there is a distinction between
equitable tolling, where a petitioner seeks an extension of the prescribed statutory period to
file a motion, and an equitable exception, where a petitioner seeks to override the statute of
limitations 569 U.S. 383, 391-91 (2013) (citing Rivas v. Fletcher, 687 F.3d 514, 547 n.2 (2d
Cir. 2012)).

14

(1995). Further, he “must present new, reliable evidence that was not presented at trial.” Mc_k
v. Stickman, 625 F.3d 88, 93 (3d Cir. 2010). ln Reeves v. Fayette SCI, the Third Circuit
addressed what constitutes “new evidence” for the purposes of an actual innocence claim based
on ineffective assistance of counsel. 897 F.3d 154 (3d Cir. 2018). There, the Court of Appeals
noted that “[w]hen a petitioner asserts ineffective assistance of counsel based on counsel’s
failure to discover or present to the fact-finder the very exculpatory evidence that demonstrates
his actual innocence, such evidence constitutes new evidence for the purposes of . . . actual
innocence . . . .” Ld. at 164.

In this case, the § 2255 Motion is devoid of any evidence, either newly-discovered or
which could have been presented in state court, that would demonstrate Petitioner’s actual
innocence of his state court convictions Throughout the § 2255 Motion, he repeatedly claims
that insufficient evidence supported his state court convictions (I_cL at 4-5, 13-15), and that had
his federal trial counsel investigated them, “said prior convictions almost certainly would have
been invalidated on insufficiency of the evidence/ineffective assistance of counsel grounds” (Ld.
at 5.) But Petitioner has not provided a shred of evidence to support this assertion. (L at 4-5,
13-15.) He neither proffers any new evidence nor advances any argument to demonstrate “that it
is more likely than not that no reasonable juror would have convicted him.” § §_<:M, 513
U.S. 298, 327 (1995). Accordingly, Petitioner has not met his burden to show that his actual
innocence of his state court convictions should be used to override AEDPA’s one-year statute of
limitations Thus, the Court will deny the § 2255 Motion for the additional reason that it is time-

barred.

15

C. Certificate of Appealability

Finally, a certificate of appealability will not be issued. A federal district court may issue
a certificate of appealability only if the petitioner “has made a substantial showing of the denial
of a constitutional right.” 28 U.S.C. § 2253(c)(2). The petitioner must “demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional claims debatable
or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a court denies a habeas petition
without reaching the underlying constitutional claims the petitioner must demonstrate that
reasonable jurists would find it debatable (l) whether the petition states a valid claim of the
denial of a constitutional right; and (2) whether the court was correct in its procedural rule. Ld.
If the district court properly invokes a plain procedural bar to dispose of a case, “a reasonable
jurist could not conclude either that the district court erred in dismissing the petition or that the
petitioner should be allowed to proceed further.” I_d_. Here, Petitioner’s § 2255 Motion is time-
barred. In addition, there is no debatable constitutional claim here. Based on the reasons
articulated M, the Court is convinced that reasonable jurists would agree with these
conclusions Moreover, Petitioner’s other claims also are without merit Consequently,
Petitioner has failed to make a reasonable showing of the denial of a constitutional right, and the
Court will not issue a certificate of appealability

V. CONCLUSION
For the foregoing reasons the Court will deny Petitioner’s Petition for Habeas Corpus

(Doc. No 175.) An appropriate Order follows

l6

